DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The  present U.S. non-provisional application, filed on June 29, 2021, claims priority to a foreign application, filed on June 30, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 29, 2021 and January 7, 2022 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2021/0251039 A1) in view of Yang (US 2022/0232669 A1).
1. A method, performed by a user equipment (UE) with radio resource control (RRC) connection established, for monitoring data inactivity (Liang, FIG. 1), the method comprising: 
receiving a timer configuration from a base station (BS) (Liang, para. [0192], “Step 1: the base station configures two timers: a data inactive timer and a sidelink release timer on a Uu interface for the UE1 by using dedicated signaling or a system message. The two timers can be configured in a same message or in two messages. When the two timers are configured in two messages, a sequence of the two messages is not limited. The data inactive timer on the Uu interface indicates that if the UE does not receive and send data on the Uu interface within a period of time (that is, receive and send data between the UE and the base station), the UE leaves an RRC connected state.”); 
determining whether a sidelink communication is being performed (Liang, para. [0194], “if the UE1 receives and sends data on the sidelink, the two timers are started or restarted;”); 
activating a timer based on the timer configuration and the determination that the sidelink communication is not being performed (Liang, para. [0197], “if the UE1 receives and sends data on the Uu interface, only the data inactive timer is restarted, and the sidelink release timer is not restarted.”); 
restarting the timer at least in case of identifying transmission or reception of at least one media access control address (MAC) service data unit (SDU) with the BS (Yang, paras. [0066], [0067], “In some optional implementation modes, the inactive timer configured for the UE by the base station will be triggered to restart by the following events: [ ] 1. The MAC entity receives the MAC SDU of the DTCH, DCCH and the CCCH, or”); and 
releasing the RRC connection when a value of time of the timer is expired (Yang, para. [0077], “In some optional implementation modes, the step whether to release the RRC connection is determined according to the state of the inactive timer and the state of the Sidelink inactive timer includes: the RRC connection is determined to be released when both the Sidelink inactive timer and the inactive timer expire; or the RRC connection is determined to be released when the Sidelink inactive timer expires and it is determined that the inactive timer is not configured for the UE; or the RRC connection is determined to be released when the Sidelink inactive timer is not configured for the UE and it is determined that the inactive timer expires.” emphasis added.)
Liang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yang provides prior art disclosure and suggestions for the claimed invention, such as restarting the timer at least in case of identifying transmission or reception of at least one media access control address (MAC) service data unit (SDU) with the BS (Yang, paras. [0066], [0067], “In some optional implementation modes, the inactive timer configured for the UE by the base station will be triggered to restart by the following events: [ ] 1. The MAC entity receives the MAC SDU of the DTCH, DCCH and the CCCH, or” Id.) The prior art disclosure and suggestions of Yang are for reasons of avoiding continuous repeating of RRC connection establishment and release processes (Yang, para. [0085], “According to the technical solution of the embodiments of the disclosure, whether to release the RRC connection is determined according to the state of the inactive timer and the state of the Sidelink inactive timer, so as to ensure that the RRC is in a connected state when the UE has a demand for Sidelink data transceiving, which can avoid continuously repeated RRC release and connection establishment processes.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of avoiding continuous repeating of RRC connection establishment and release processes.
2. The method of claim 1, further comprising: 
receiving a sidelink communication configuration from the BS while the timer is activated (Liang, para. [0192], id.); and 
deactivating the timer in response to the receiving the sidelink communication configuration (Yang, para. [0077], Id.)
3. The method of claim 1, further comprising: 
identifying transmission or reception of at least one MAC SDU for sidelink logical channel with another UE (Yang, paras. [0098], [0107], “At 503, the UE detects whether there is SDU transceiving on a Sidelink logical channel corresponding to the Sidelink logical channel identification list, and if there is the SDU transceiving, then the Sidelink inactive timer is started or restarted…”); and 
deactivating the timer in response to the identifying transmission or reception of at least one MAC SDU for sidelink logical channel (Yang, paras. [0098], [0107], “…At S507, when the inactive timer expires, the state of the Sidelink inactive timer is checked. If it is found that the Sidelink inactive timer has expired, then the RRC connection is released, and the UE enters an idle state.”)
4. The method of claim 1, wherein the at least one MAC SDU is associated with at least one of a dedicated traffic channel (DTCH), a dedicated control channel (DCCH), and a common control channel (CCCH) (Yang, para. [0067], Id.)
5. The method of claim 1, wherein the transmission or the reception of at least one MAC SDU is performed with the BS using a Uu interface (Liang, para. [0197], Id.)
6. The method of claim 3, wherein the sidelink communication is performed with the another UE using a PC5 interface (Liang, para. [0034], “…These advanced V2X services are supported by using a new radio NR sidelink.”)
7. The method of claim 1, wherein the sidelink communication includes next generation radio (NR) sidelink communication or VX sidelink communication (Liang, para. [0034], Id.)
8. The method of claim 1, wherein the timer is deactivated in case it is determined that the sidelink communication is being performed (Yang, paras. [0098], [0107], Id.)
9. A user equipment (UE) with radio resource control (RRC) connection established (Liang, FIG. 8), the UE comprising: 
a transceiver (Liang, FIG. 8, Id.); and 
at least one processor (Liang, FIG. 8, Id.) configured to: 
receive a timer configuration from a base station (BS) (Liang, para. [0192], Id.); 
determine whether a sidelink communication is being performed (Liang, para. [0194], Id.); 
activate a timer based on the timer configuration and the determination that the sidelink communication is not being performed (Liang, para. [0197], Id.); 
restart the timer at least in case of identifying transmission or reception of at least one media access control address (MAC) service data unit (SDU) with the BS (Yang, paras. [0066], [0067], Id.); and 
release the RRC connection when a value of time of the timer is expired (Yang, para. [0077], Id. cf. Claim 1).
Liang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yang provides prior art disclosure and suggestions for the claimed invention, such as restart the timer at least in case of identifying transmission or reception of at least one media access control address (MAC) service data unit (SDU) with the BS (Yang, paras. [0066], [0067], Id.) The prior art disclosure and suggestions of Yang are for reasons of avoiding continuous repeating of RRC connection establishment and release processes (Yang, para. [0085], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of avoiding continuous repeating of RRC connection establishment and release processes.
10. The UE of claim 9, the at least one processor further configured to: 
receive a sidelink communication configuration from the BS while the timer is activated (Liang, para. [0192], id.); and 
deactivate the timer in response to the receiving the sidelink communication configuration (Yang, para. [0077], Id. cf. Claim 2).
11. The UE of claim 9, the at least one processor further configured to: 
identify transmission or reception of at least one MAC SDU for sidelink logical channel with another UE (Yang, paras. [0098], [0107], Id.); and 
deactivate the timer in response to the identifying transmission or reception of at least one MAC SDU for sidelink logical channel (Yang, paras. [0098], [0107], Id. cf. Claim 3).
12. The UE of claim 9, wherein the at least one MAC SDU is associated with at least one of a dedicated traffic channel (DTCH), a dedicated control channel (DCCH), and a common control channel (CCCH) (Yang, para. [0067], Id. cf. Claim 4).
13. The UE of claim 9, wherein the transmission or the reception of at least one MAC SDU is performed with the BS using a Uu interface (Liang, para. [0197], Id. cf. Claim 5).
14. The UE of claim 11, wherein the sidelink communication is performed with the another UE using a PC5 interface (Liang, para. [0034], Id. cf. Claim 6).
15. The UE of claim 9, wherein the sidelink communication includes next generation radio (NR) sidelink communication or VX sidelink communication (Liang, para. [0034], Id. cf. Claim 7).
16. The UE of claim 9, the at least one processor further configured to: deactivate the timer in case it is determined that the sidelink communication is being performed (Yang, paras. [0098], [0107], Id. cf. Claim 8).
17. A method, performed by a base station (BS) in a wireless communication system, for monitoring data inactivity (Liang, FIG. 1, Id.), the method comprising: 
determining whether a sidelink communication configuration has been provided to a user equipment (UE) with radio resource control (RRC) connection established (Liang, para. [0192], Id.); and 
transmitting a timer configuration to the UE based on the determination that the sidelink communication configuration has not been provided to the UE (Yang, paras. [0088], [0089], “In some implementation modes, the preset condition includes: when UE requests for Sidelink resources in a connected state, the UE sends the Sidelink UE information message to a base station; and when the base station receives the Sidelink UE information message sent by the UE, the base station configures a Sidelink inactive timer for the UE…”)
Liang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yang provides prior art disclosure and suggestions for the claimed invention, such as transmitting a timer configuration to the UE based on the determination that the sidelink communication configuration has not been provided to the UE (Yang, paras. [0088], [0089], Id.) The prior art disclosure and suggestions of Yang are for reasons of avoiding continuous repeating of RRC connection establishment and release processes (Yang, para. [0085], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of avoiding continuous repeating of RRC connection establishment and release processes.
18. The method of claim 17, wherein the timer configuration is used for activating or deactivating a timer for monitoring data inactivity at the UE (Yang, paras. [0088], [0089], “…At S22, when the preset condition is satisfied, the Sidelink inactive timer is configured for the UE, so that the UE determines whether to release an RRC connection according to a state of an inactive timer and a state of the Sidelink inactive timer.” Id.)
19. The method of claim 18, wherein the timer is activated in case a sidelink communication is not being performed at the UE and is restarted at least in case of identification of transmission or reception of at least one media access control address (MAC) service data unit (SDU) (Yang, para. [0090], “In the above-mentioned solution, the method further includes: a Sidelink logical channel indication list is configured for the UE, so that the Sidelink inactive timer is started or restarted when the UE has SDU transceiving on a channel corresponding to a Sidelink logical channel indication in the Sidelink logical channel indication list.”)
20. The method of Claim 19, wherein the RRC connection is released when a value of time of the timer is expired (Yang, paras. [0098], [0107], Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Park et al. (WO 2021/075877 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Park, Abstract, “An embodiment is a method for operating a sidelink Transmission User Equipment (TX UE) in a wireless communication system, the method including the steps in which: the TX UE establishes a PC5 Radio Resource Control (RRC) connection with a Receiving UE (RX UE); and the TX UE initiates a timer related to sidelink signal transmission, wherein the timer is initiated or reinitiated on the basis of the occurrence of a prescribed operation, and the PC5 RRC connection is disconnected on the basis of the expiration of the timer.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476